Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 21 October 2022 has been entered.	
		
Formal Matters
Applicant's response, filed 21 October 2022 has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1-31 are currently pending and have been examined.
Claims 1, 18, and 20 have been amended.
Claims 23-31 have been added.
Claims 1-31 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 12 June 2013, claiming benefit to Provisional Application 61/834,145.

Objections
Claim 23 is objected to for the following informality:
wherein the quality assessment output … indicates quality of the new proposed plan contains a typographical error and should read “wherein the quality assessment output … indicates a quality of the new proposed plan”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-31 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 1-31 are drawn to a method or system, which are statutory categories of invention.

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a method for evaluating an aspect of a proposed treatment plan for radiation therapy in part performing the steps of generating a quality assessment output of a calculated quality estimate for the aspect of the proposed radiation therapy treatment plan; and extract[ing] one or more plan features from the aspect of the proposed treatment plan and one or more patient features from the set of patient data to evaluate the aspect of the proposed treatment plan.
Independent claim 18 recites a method for evaluating at least one delineated region of interest (ROI) for radiation therapy in part performing the steps of generating a quality assessment output of a calculated quality estimate for the aspect of the proposed radiation therapy treatment plan; and extract[ing] one or more plan features from the aspect of the proposed radiation therapy treatment plan and one or more patient features from the set of patient data to compute a quality estimate for the at least one ROI by evaluating the at least one ROI. 
Independent claim 20 recites a computer system for evaluating an aspect of a proposed treatment plan for radiation therapy in part performing the steps of generat[ing] a quality assessment output of a calculated quality estimate for the aspect of the proposed radiation therapy treatment plan by evaluating the aspect of the proposed radiation therapy treatment plan. 
These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid).

Dependent claims 2 recites, in part, evaluating the aspect of the proposed treatment plan according to the one or more rules defining expected relationships between a treatment plan characterization and one or more of: the one or more plan features, and the one or more patient features defined in the set of patient data.
Dependent claims 3 recites, in part, determining the treatment plan characterization by automatically characterizing the aspect of the proposed treatment plan according to the one or more plan features; wherein characterizing the aspect of the proposed treatment plan comprises determining a treatment plan class for the proposed treatment plan according to one of a plurality of predefined treatment plan classes, using an automated classification process.
Dependent claims 4 recites, in part, wherein the automated classification process involves…. a mathematical function, or a general rule governing treatment plans irrespective of the proposed treatment plan and irrespective of the set of patient data.
Dependent claims 5 recites, in part, wherein the automated classification process is based on determining similarity of features of the proposed treatment plan to features of plans associated with a predefined treatment plan class.
Dependent claims 6 recites, in part, wherein the plurality of aspects of the proposed treatment plan comprises a set of region of interest (ROI) data delineating at least one ROI in the set of image data; and wherein the method further comprises automatically characterizing the at least one ROI according to one or more features to determine at least one ROI characterization; wherein generating the output for the aspect of the proposed treatment plan includes evaluating the aspect of the proposed treatment plan according to one or more rules defining expected relationships between one or more of: the one or more plan features, one or more patient features, the treatment plan characterization, and the at least one ROI characterization.
Dependent claims 7 recites, in part, wherein characterizing the at least one ROI comprises determining at least one ROI class respectively for the at least one ROI, according to one of a plurality of predefined ROI classes, using an automated classification algorithm.
Dependent claims 8 recites, in part, for each of the at least one ROI, calculating a quality estimate that a given ROI belongs to a given ROI characterization, based on predefined expected features of the given ROI characterization.
Dependent claims 9 recites, in part, wherein the at least one ROI characterization is determined based on shape and density value of a given ROI.
Dependent claims 10 recites, in part, wherein the at least one ROI is characterized according to ROI features including one or more of: anatomical correspondence, tumours, dosage, regions to avoid, regions for dose evaluation, reference structures and structures to facilitate treatment planning.
Dependent claims 11 recites, in part, wherein obtaining the set of ROI data comprises automatically segmenting the at least one ROI from the image data.
Dependent claims 12 recites, in part, wherein the one or more patient features comprise at least one of: a patient characteristic, a patient history, a patient diagnosis, and an imaged feature.
Dependent claims 13 recites, in part, wherein the output comprises one or more of: a confidence measure for the treatment plan characterization; a probability of error for the aspect of the proposed treatment plan; a confidence level for the aspect of the proposed treatment plan; an automatic quality estimate score; one or more suggestions for modifying the aspect of the proposed treatment plan in order to improve the quality estimate; and one or more features of the treatment plan characterization that is relevant to the quality estimate.
Dependent claims 16 recites, in part, wherein the proposed treatment plan is characterized according to treatment plan features including one or more of: number of beams, beam parameters, an anatomical site, a tumour histology, a prescription dose, a treatment technique, and a treatment intent.
Dependent claims 17 recites, in part, wherein evaluating the proposed treatment plan according to one or more rules defining expected relationships between the one or more patient features comprises evaluating similarity of the one or more patient features for the patient to one or more patient features for another patient.
Dependent claims 19 recites, in part, wherein the ROI is characterized according to one or more ROI features including one or more of: anatomical correspondence, tumours, dosage, regions to avoid, regions for dose evaluation, and a reference structure.
Dependent claims 23 recites, in part, wherein the patient is a new patient, wherein the proposed radiation therapy treatment plan is for a new proposed plan, wherein the quality assessment output of the calculated quality estimate for the aspect of the proposed radiation therapy treatment plan indicates quality of the new proposed plan for the new patient.
Dependent claims 24 recites, in part, wherein the plurality of radiation therapy treatment plans are high quality radiation therapy treatment plans to provide high quality training data.
Dependent claims 28 recites, in part, wherein the aspect of the proposed radiation therapy treatment plan involves a treatment dose distribution or beam geometry, wherein the quality assessment output of the calculated quality estimate for the aspect of the proposed radiation therapy treatment plan comprises a quality estimate for the treatment dose distribution or the beam geometry.
Each of these steps of the preceding dependent claims only serve to further limit or specify the features of independent claims 1 or 18 accordingly, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner. 

Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Regarding the limitations directed towards the hardware components: Claims 1 and 20 recite a processor that communicates with one or more memories storing the proposed treatment plan and the set of patient data. Claims 1 and 18 recite a using the processor to access the proposed radiation therapy treatment plan and the set of patient data stored in the one or more memories. Claims 1, 15, 18, 20, 21, and 26 recite a display and/or a user interface. The specification does not require any specific structure for the processor, memories, and displays with user interfaces (see the disclosure on p. 6, p. 34, and p. 73). The use of the processor, memories, and displays with user interfaces only recites computer hardware as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Regarding the limitations directed towards the output and display: Claims 1 and 20 recite providing the quality assessment output of the calculated quality estimate for the aspect of the proposed radiation therapy treatment plan to an interface or the one or more memories. Claim 15 recites wherein providing the output comprises displaying, on an output device, an indication of one or more plan features or one or more patient features giving rise to a quality estimate of a particular value or within a particular value range. Claim 21 recites displaying a visualization of the aspect of the proposed treatment plan and the quality assessment output on a display device and providing an interface for receiving input for the quality assessment output. Claim 29 recites wherein the quality assessment output of the calculated quality estimate for the aspect of the proposed radiation therapy treatment plan comprises one or more suggestions for modifying the aspect of the proposed treatment plan in order to improve the quality estimate, or one or more suggestions of what should remain unchanged in the aspect of the proposed treatment plan in order to improve the quality estimate. Claim 31 recites wherein the quality assessment output of the calculated quality estimate for the aspect of the proposed radiation therapy treatment plan involves the one or more patient features in conjunction with a beam geometry or dose distribution of the aspect of the proposed radiation therapy treatment plan. Claim 27 recites wherein the quality assessment output of the calculated quality estimate for the aspect of the proposed radiation therapy treatment plan is based on an integrated consideration of the one or more plan features, ROI features, the one or more patient features, and patient treatment requirements. Claim 25 recites wherein the quality assessment output of the calculated quality estimate for the aspect of the proposed radiation therapy treatment plan comprises a determination of how well certain plan features match with expected plan characteristics. Claim 26 recites generating an error message if the calculated quality estimate is below a threshold value and providing the error message to the interface. These limitations are only recited as a tool which only serves as display/output of the data determined from the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to post-solution output on a well-known display device) and is therefore not a practical application of the recited judicial exception. 
Regarding the limitations directed towards the input: Claims 1 and 20 recite obtaining the aspect of the proposed radiation therapy treatment plan defining radiation therapy treatment for at least one treatment site, and a set of patient data for a patient using, the set of patient data comprising at least one set of image data for the at least one treatment site or data derived from the at least one set of image data. Claim 18 recites obtaining a set of ROI data delineating the at least one ROI for at least one treatment site in a set of image data, and a set of patient data for a patient using a processor that communicates with one or more memories storing the proposed radiation therapy treatment plan and the set of patient data. The limitations are only recited as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to mere data gathering to obtain input) and is therefore not a practical application of the recited judicial exception.
Regarding the limitations directed towards the machine learning model: Claims 1, 18, and 20 recite a quality assurance model of one or more machine-learned rules for automated quality assessment stored in the one or more memories, the machine-learned rules defining expected relationships between the one or more plan features, and the one or more patient features derived from the set of patient data; wherein the quality assurance model of the one or more machine-learned rules for automated quality assessment stored in the one or more memories were developed or refined by machine learning trained on features extracted from a plurality of radiation therapy treatment plans. Claim 4 recites a rules developed or refined by machine learning using plan features and patient features extracted by the processor from historical data derived from historical treatment plans. Claim 14 recites wherein the one or more rules defining expected relationships include at least one rule generated by machine learning based on one or more of: historical suitability of a given treatment plan characterization for historical patients; historical treatment outcome of a given treatment plan characterization for historical patients; historical treatment plans for a specific patient; historical treatment outcomes for the specific patient; a mathematical function; and a rule governing treatment plans irrespective of the treatment plan characterization and irrespective of the patient data. Claim 22 recites wherein the machine-learned rules are based on historical data of historical treatment plans, wherein the machine learning is ongoing as additional historical data becomes available such that the machine-learned rules are refined over time. Claim 23 recites wherein the machine learning is trained on features extracted from the plurality of radiation therapy treatment plans that relate to different patients than the new patient. Claim 24 recites wherein the plurality of radiation therapy treatment plans are high quality radiation therapy treatment plans to provide high quality training data for the machine learning for developing or refining the one or more machine-learned rules for automated quality assessment. Claim 30 recites wherein the one or more machine-learned rules receive as input the one or more plan features for the aspect of the proposed radiation therapy treatment plan and the one or more patient features, and generate as output a quality estimate as an estimate of the overall plan quality based on both the one or more plan features and the one or more patient features. The disclosure provides that the machine learning model may be any model type (see the instant disclosure on p. 3, p. 15, p. 21., and in the figures at fig. 7b). As the independent claims only positively recite use of the output of a machine learning model generated prior to the functioning of the method for evaluating an aspect of a proposed treatment plan (see  the wherein clause of the independent claim language indicating that the machine-learned rules “were developed”) and the dependent claims only further refine the output parameters for the rules developed by the machine-learning and generic training data facts (i.e. that training data is sources from historic patient data), the use of the output of a generic machine learning algorithm, in this case, to provide quality assurance rules for evaluating an aspect of a proposed treatment plan, only recites the machine learning model as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).

The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Regarding the limitations directed towards the hardware components: Claims 1 and 20 recite a processor that communicates with one or more memories storing the proposed treatment plan and the set of patient data. Claims 1 and 18 recite a using the processor to access the proposed radiation therapy treatment plan and the set of patient data stored in the one or more memories. Claims 1, 15, 18, 20, 21, and 26 recite a display and/or a user interface. Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, and the display device to display selected results of the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Regarding the limitations directed towards the output and display: Claims 1 and 20 recite providing the quality assessment output of the calculated quality estimate for the aspect of the proposed radiation therapy treatment plan to an interface or the one or more memories. Claim 15 recites wherein providing the output comprises displaying, on an output device, an indication of one or more plan features or one or more patient features giving rise to a quality estimate of a particular value or within a particular value range. Claim 21 recites displaying a visualization of the aspect of the proposed treatment plan and the quality assessment output on a display device and providing an interface for receiving input for the quality assessment output. Claim 29 recites wherein the quality assessment output of the calculated quality estimate for the aspect of the proposed radiation therapy treatment plan comprises one or more suggestions for modifying the aspect of the proposed treatment plan in order to improve the quality estimate, or one or more suggestions of what should remain unchanged in the aspect of the proposed treatment plan in order to improve the quality estimate. Claim 31 recites wherein the quality assessment output of the calculated quality estimate for the aspect of the proposed radiation therapy treatment plan involves the one or more patient features in conjunction with a beam geometry or dose distribution of the aspect of the proposed radiation therapy treatment plan. Claim 27 recites wherein the quality assessment output of the calculated quality estimate for the aspect of the proposed radiation therapy treatment plan is based on an integrated consideration of the one or more plan features, ROI features, the one or more patient features, and patient treatment requirements. Claim 25 recites wherein the quality assessment output of the calculated quality estimate for the aspect of the proposed radiation therapy treatment plan comprises a determination of how well certain plan features match with expected plan characteristics. Claim 26 recites generating an error message if the calculated quality estimate is below a threshold value and providing the error message to the interface. The courts have decided that presenting generated data as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types of activities example iv. presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).
Regarding the limitations directed towards the input: Claims 1 and 20 recite obtaining the aspect of the proposed radiation therapy treatment plan defining radiation therapy treatment for at least one treatment site, and a set of patient data for a patient using, the set of patient data comprising at least one set of image data for the at least one treatment site or data derived from the at least one set of image data. Claim 18 recites obtaining a set of ROI data delineating the at least one ROI for at least one treatment site in a set of image data, and a set of patient data for a patient using a processor that communicates with one or more memories storing the proposed radiation therapy treatment plan and the set of patient data. The courts have decided that storing and retrieving information in memory as well-understood, routine, conventional activity as a computer function when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II)). Furthermore, the courts have decided that receiving or transmitting data over a network as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types of activities example i. receiving or transmitting data over a network, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).
Regarding the limitations directed towards the machine learning model: Claims 1, 18, and 20 recite a quality assurance model of one or more machine-learned rules for automated quality assessment stored in the one or more memories, the machine-learned rules defining expected relationships between the one or more plan features, and the one or more patient features derived from the set of patient data; wherein the quality assurance model of the one or more machine-learned rules for automated quality assessment stored in the one or more memories were developed or refined by machine learning trained on features extracted from a plurality of radiation therapy treatment plans. Claim 4 recites a rules developed or refined by machine learning using plan features and patient features extracted by the processor from historical data derived from historical treatment plans. Claim 14 recites wherein the one or more rules defining expected relationships include at least one rule generated by machine learning based on one or more of: historical suitability of a given treatment plan characterization for historical patients; historical treatment outcome of a given treatment plan characterization for historical patients; historical treatment plans for a specific patient; historical treatment outcomes for the specific patient; a mathematical function; and a rule governing treatment plans irrespective of the treatment plan characterization and irrespective of the patient data. Claim 22 recites wherein the machine-learned rules are based on historical data of historical treatment plans, wherein the machine learning is ongoing as additional historical data becomes available such that the machine-learned rules are refined over time. Claim 23 recites wherein the machine learning is trained on features extracted from the plurality of radiation therapy treatment plans that relate to different patients than the new patient. Claim 24 recites wherein the plurality of radiation therapy treatment plans are high quality radiation therapy treatment plans to provide high quality training data for the machine learning for developing or refining the one or more machine-learned rules for automated quality assessment. Claim 30 recites wherein the one or more machine-learned rules receive as input the one or more plan features for the aspect of the proposed radiation therapy treatment plan and the one or more patient features, and generate as output a quality estimate as an estimate of the overall plan quality based on both the one or more plan features and the one or more patient features. The use of a generic machine learning model trained on historical data to assess clinical data for quality assurance is well-understood, routine, and conventional. This position is supported by Geert Meyfroidt et al., Machine learning techniques to examine large patient databases, 23 Best Practice & Research Clinical Anaesthesiology 127-143 (2009) teaching on machine learning techniques for identifying/labeling errors (i.e. quality assurance) in clinical data sets in the § Introduction on p. 128-129 and A glance at a few machine learning techniques: Decision trees and forests on p. 131 (treated as a review under MPEP § 2106.07(a)(III)(C) that describes the state of the art and discusses what is well-known and in common use in the relevant industry). Therefore, the machine learning additional element is not sufficient to amount to significantly more than the recited judicial exception. 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Claims 1-31 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 24 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The term “high quality” in claim 24 is a relative term which renders the claim indefinite. The term “high quality” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, only providing that “quality estimates for the plan and/or ROI that fall in a particular value range, such as being particularly high, and what caused the high quality estimates. This may provide useful information to the user that certain parameters should be kept unchanged” on p. 19, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore the terms “high quality radiation therapy treatment plans” and “high quality training data” are indefinite. The claims will be interpreted to teach on providing radiation treatment plans as training data for the machine learning model.  
Subject Matter Free of the Prior Art
The following is an examiner’s statement of subject matter free of the prior art:
The limitations in independent claims 1, 18, and 20 stating: evaluate the aspect of the proposed treatment plan according to a quality assurance model of one or more machine-learned rules for automated quality assessment … the machine-learned rules defining expected relationships between the one or more plan features and the one or more patient features derived from the set of patient data and wherein the quality assurance model of the one or more machine-learned rules for automated quality assessment stored in the one or more memories were developed or refined by machine learning trained on features extracted from a plurality of radiation therapy treatment plans  is free of the prior art. The broadest reasonable interpretation of the claim language requires a machine learning model for generating a quality assessment of a radiation treatment plan aspect wherein the model was trained using features extracted from historical radiation treatment plans.
The most remarkable prior arts of record are as follows:
Bruin et al. (US Patent App No 2011/0119212)[hereinafter Bruin] teaching on evaluating a proposed treatment using a machine learning model wherein the model is trained using historical patient features and treatment outcome data wherein the evaluation is a treatment outcome prediction for a proposed treatment (here, the treatment response/efficacy prediction; treated as synonymous to a quality assessment wherein treatment non-responder and treatment responder status represent negative and positive treatment quality assessments) in the Detailed Description in ¶ 0257, ¶ 0123, ¶ 0068, ¶ 0077-79, ¶ 0083, ¶ 0138-140, ¶ 0219-221, ¶ 0214, and in the Claims at claim 1;
T. Shepherd et al., Comparative Study With New Accuracy Metrics for Target Volume Contouring in PET Image Guided Radiation Therapy, 31(11) IEEE TRANS MED IMAGING 2006–2024 (Nov 2012)[hereinafter Shepherd] teaching on assigning a score for each contouring method for accuracy measures from the patient images and assigning a characteristic value to the contour determination based on a density value from an irregular shape § IV. Experiments at A. Phantom and AUC on p. 12, § III. Experimental Methods at C. Contouring Evaluation on p. 9, and Figure 4 on p. 28; -AND-
Tom Fawcett, An Introduction to ROC analysis, 27(8) Pattern Recognition Letters 861-874 (June 2006) teaching on ROC analysis for evaluating algorithms to determine classifier performance measures in a medical context in the § Introduction on p. 861-862.
While Bruin does teach on a machine learning model for predicting the likelihood of a specific treatment response (i.e. responders v non-responders) to a generated treatment plan, Bruin fails to teach on the response indicating a quality metric of an aspect of the proposed treatment plan. While the broadest reasonable interpretation of an aspect of a proposed treatment plan would include a “treatment result” aspect, Bruin fails to provide any motivation for utilizing the machine learning model in the context of evaluating the a quality metric of the treatment plan’s treatment outcome under the reasonable definition of quality as “the standard of something as measured against other things of a similar kind; the degree of excellence of something” wherein the model would amount to a quality assurance model. Here, the outcome prediction of responder v non-responder is predicting a state for the patient but not comparing the treatment outcomes against one another or purporting that one responder state is preferred over the other. Furthermore, Bruin fails to provide a motivation for combining the machine learning model for assessing the treatment outcome for a proposed treatment plan to a radiation therapy treatment plan. As indicated in the instant disclosure, one of ordinary skill in the art would recognize that radiation treatment planning quality assurance requires specific “substantial multi-disciplinary QA resources to reduce the likelihood of errors and to ensure a high standard of patient care” wherein the treatment outcome model utilized by Bruin could not be readily applied to radiation treatment planning to produce predictable results. Neither Shepherd nor Fawcett can cure this deficiency as both Shepherd and Fawcett fail to teach on a machine learning algorithm specifically for quality assurance in radiation therapy planning. 

Response to Arguments
Applicant’s arguments, filed 21 October 2022 with respect to 35 USC § 103 have been have been fully considered and are persuasive in part.  Therefore, the rejection has been withdrawn. 
In the interest of compact prosecution, Examiner notes that the 35 USC § 101 rejection may be overcome by amending the claims to positively recite generating a specific (here – a random forest classification algorithm as indicated in the disclosure on p. 19, p. 43, and p. 61) machine learning model for generating the quality estimate for the aspect of the radiation treatment plan, training said model, and updating said model with new training data. These would be considered meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN LYNN JACKSON whose telephone number is (571)272-5389. The examiner can normally be reached on Monday-Friday 6:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORDAN L JACKSON/Examiner, Art Unit 3626